Quinn, Chief Judge
(dissenting):
The statement in issue was made in August 1960. The principal opinion concludes it is ambiguous, and the ambiguity should be resolved in favor of the accused. If that were the actual situation, I would readily agree. See my dissent in United States v Doctor, 7 USCMA 126, 21 CMR 252.
The underscoring in the principal opinion of part of the accused’s statement should include the fact that the accused spoke to Sergeant Stewart about seat covers in January 1960, and that he was informed Stewart could obtain them from a “German source.” This part of the statement makes crystal clear that the “German concern” the accused was talking about was the “German source” purportedly mentioned by Stewart. It is equally clear the statement says the covers were obtained from a German concern in February or March 1960, and it does not refer to a four-year-old transaction under which a German firm made the covers for the Army, an event which antedated by about two years the accused’s arrival in Germany. I would affirm the findings of guilty.